 Case 3:20-cv-00937-NJR Document 15 Filed 12/10/20 Page 1 of 4 Page ID #188



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 GCS CREDIT UNION,

                  Plaintiff,

 v.                                           Case No. 3:20-CV-00937-NJR

 AMERICAN UNITED LIFE
 INSURANCE COMPANY,

                  Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the court is a motion to dismiss (Doc. 14) by Defendant American

United Life Insurance Company (“AUL”). For the reasons set forth below, the Court

grants the Motion.

                         FACTUAL & PROCEDURAL BACKGROUND

      AUL, an Indiana-based corporation, provides administrative services in relation

to employer-sponsored retirement plans (Docs. 1, 14). In the period relevant to the

complaint, AUL provided services to the GCS Credit Union Hourly Employees Savings

and Profit Sharing Plan (the “Plan”), which was administered by GCS, an Illinois-

chartered credit union, and provided to GCS employees based in Madison County,

Illinois (Doc. 1-1 at 3; Doc. 14 at 2). The complaint alleges that among the services

provided by AUL were “plan design, compliance, administration, and recordkeeping”

(Doc. 1 at 4). The complaint further alleges that certain part-time employees were

excluded from participation in the Plan in violation of the terms of the Plan, and that AUL



                                       Page 1 of 4
 Case 3:20-cv-00937-NJR Document 15 Filed 12/10/20 Page 2 of 4 Page ID #189



“failed to notify Plaintiff that the exclusion from the Plan of part-time employees …

violated the terms of the Plan” (Doc. 1-1 at 5). GCS indicates that when it became aware

of this issue, it took corrective action, incurring certain costs exceeding $75,000 in the

process (Id.).

       Based on these allegations, GCS brought an action for professional negligence and

breach of contract in the Circuit Court of Madison County, Illinois, on August 18, 2020.

AUL removed the action to this Court on September 15, 2020, stating that the action

satisfies the requirements for diversity jurisdiction and furthermore that the case arises

under the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq.

GCS filed an appearance on September 18, 2020, and did not object to this Court’s

jurisdiction or seek to remand.

       AUL filed a motion to dismiss on October 22, 2020, arguing that the state-law

claims are preempted by ERISA. GCS has not responded to the motion or indicated that

the motion is unopposed.

                                      LEGAL STANDARD

       The purpose of a Rule 12(b)(6) motion is to decide the adequacy of the complaint,

not to determine the merits of the case or decide whether a plaintiff will ultimately

prevail. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). To survive a Rule

12(b)(6) motion to dismiss, a plaintiff only needs to allege enough facts to state a claim

for relief that is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

plaintiff need not plead detailed factual allegations, but must provide “more than labels

and conclusions, and a formulaic recitation of the elements.” Id. For purposes of a motion



                                         Page 2 of 4
 Case 3:20-cv-00937-NJR Document 15 Filed 12/10/20 Page 3 of 4 Page ID #190



to dismiss under Rule 12(b)(6), the Court must accept all well-pleaded facts as true and

draw all possible inferences in favor of the plaintiff. McReynolds v. Merrill Lynch & Co.,

Inc., 694 F.3d 873, 879 (7th Cir. 2012).

                                            ANALYSIS

       ERISA is a statute with exceptionally broad preemptive power. Studer v. Katherine

Shaw Bethea Hosp., 867 F.3d 721, 724 (7th Cir. 2017). Broadly speaking, Courts have

established that ERISA preempts and state law that “relates to” an employee benefit plan

governed by ERISA. Jass v. Prudential Health Care Plan, 88 F.3d 1482, 1492 (7th Cir. 1996).

Beyond state statutes, ERISA generally preempts state causes of action that have a

“'connection or reference to” an ERISA plan. Id. at 1493. Even where a state cause of action

does not have any explicit connection or reference to an ERISA plan, it may nevertheless

be preempted. The Supreme Court has created a two-part test for ascertaining whether

such a claim is preempted by ERISA, directing courts to consider: “(1) ‘if an individual,

at some point in time, could have brought his claim under’ ERISA's expansive civil

enforcement mechanism … and (2) ‘where there is no other independent legal duty that

is implicated by a defendant's actions.’” Id. (quoting Aetna Health Inc. v. Davila, 542 U.S.

200 210 (2004)).

       Based on the facts as presented in the complaint and as described by AUL in its

Motion to Dismiss, and absent any argument to the contrary, the Court is inclined to

conclude that GCS could have brought an enforcement action under ERISA to redress

any violations and enforce provisions of the Plan. The Court further concludes that any

legal duties arising from the contract for services between GCS and AUL or AUL’s



                                           Page 3 of 4
 Case 3:20-cv-00937-NJR Document 15 Filed 12/10/20 Page 4 of 4 Page ID #191



professional duties were not independent but rather depended upon interpretation of the

provisions of the plan. Accordingly, the Court must find that GCS’s state-law claims are

preempted by ERISA.

                                        CONCLUSION

       For the reasons set forth above, the Court GRANTS the Motion to Dismiss and

DISMISSES the complaint without prejudice, with leave to refile should GCS wish to

bring claims under ERISA. If GCS wishes to file an amended complaint, it shall do so on

or before January 7, 2021. Failure to do so will result in dismissal of this entire action.

       IT IS SO ORDERED.

       DATED: December 10, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 4 of 4
